Exhibit 10.2

[VONAGE LETTERHEAD]

January 28, 2009

Theresa Hennesy

43383 Wildrose Court

Ashburn, VA 20147

Dear Theresa:

We are pleased to inform you that after careful consideration Vonage Network
Inc. (the “Company”) has decided to extend this offer of employment, subject to
the required approvals of the Board of Directors of Vonage Holdings Corp. This
Offer Letter sets forth the terms of the Company’s offer, which, if you accept,
will govern your employment.

1. Employment

 

  (a) You will be employed in the position of Senior Vice President, Network
Operations.

 

  (b) You will report to Marc Lefar, Chief Executive Officer.

 

  (c) Your employment will commence on February 16, 2009.

2. Location

You will work at the Company’s headquarters on a regular full-time basis,
presently located in Holmdel, NJ.

3. Compensation

 

  (a) The Company will pay you an annual base salary (“Base Salary”) of
$275,000, less applicable withholding, payable in equal installments in
accordance with the Company’s regular payroll practices for similarly situated
employees, but in no event less frequently than biweekly in arrears.

 

  (b)

In addition to base salary, you will be eligible for a Target Bonus Opportunity
(“TBO”) of up to 60% of your base salary. You should understand, however, that
TBO payouts are not guaranteed and are granted in the Company’s sole



--------------------------------------------------------------------------------

 

discretion based on individual and Company performance. When made, TBO payouts
are generally paid in March. You must be employed on the payout date to receive
any TBO payout.

 

  (c) You will also be paid a sign on bonus of $25,000, less applicable
withholdings, which sum will be paid during the first week after the
commencement of your employment. In the event you voluntarily end your
employment with the Company prior to the first full year of employment, you will
be required to repay the sign on bonus.

4. Stock Options

In addition, and subject to the required approvals of the Board of Directors of
Vonage Holdings Corp., you will be granted an option under Vonage Holding
Corp.’s Incentive Plan to purchase 200,000 shares of Vonage Holding Corp.’s
common stock in accordance with the Incentive Plan (the number of shares and
exercise price are subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations). The options will
vest and become exercisable as to  1/4th of the shares on each of the first,
second, third and fourth anniversaries of the date of the award, which will be
the first trading day of the month following approval by the Board of Directors.
The exercise price will be the closing price of a share of Vonage stock on the
date of the award. The stock option grant will be governed by and subject to the
terms of Vonage Holding Corp.’s Incentive Plan and your individual stock option
agreement. A copy of the Incentive Plan and form of individual stock option
agreement are included with this Offer Letter. Your actual individual stock
option agreement will be forwarded to you at a later time, once the Board of
Directors approves the grant and the exercise price is established.

5. Benefits

 

  (a) Participation in the health and dental plan of the Company begins after
sixty (60) days of employment in accordance with the terms of the plans.
Enclosed is information regarding the benefits offered to all the Company
employees.

 

  (b) The Company will reimburse you for your reasonable out-of-pocket expenses
actually incurred or paid by you for the continuation of your current medical
and dental benefits (excluding all other benefits, including vision benefits,
which shall be your responsibility) during the sixty (60) day waiting period in
the amount of 100% of such costs up to a maximum of $4,000.



--------------------------------------------------------------------------------

  (c) You are eligible to participate in the Company’s 401k plan on the first
day of the month following the completion of three (3) months of employment

 

  (d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401k plans.
(A copy of the plan documents is available from the Plan Administrator.) In the
event of a discrepancy between this Offer Letter and the plan documents, the
plan documents govern.

6. Relocation

The Company shall provide you with relocation expenses within the parameters
listed below.

 

  (a) Arrange for your personal belongings and household goods to be shipped to
the destination location aboard a qualified household goods carrier. The Company
will be billed directly for these services.

 

  (b) Arrange an apartment within the Holmdel, NJ area for a period of sixty
(60) days from your Employment date.

 

  (c) For the final move to the new location, the Company reimburses travel
costs for you, your spouse, and any dependents that currently reside, and are
relocating, with you. Travel and lodging will be coordinated by the Company. Air
travel is by coach class for moves over 500 miles. If the new location is less
than 500 miles, the Company will reimburse driving expenses at the standard rate
per mile for the shortest distance between the old and new locations. A minimum
of 350 miles must be driven per day. Travel expenses for pets are not covered.
Special cars and limousines are not reimbursable expenses.

 

  (d) The COMPANY will extend home purchase benefits to the employee for a home
purchased at the new work location. The employee is eligible for reimbursement
up to a maximum of 1.5% of the home value. Home purchase benefits must be
utilized within 12 months of your start date.

 

  (e) You understand that if you voluntarily leave the Company prior to 12
months from the date of transfer or hire date, whichever is later, that you must
repay the total cost of relocation.



--------------------------------------------------------------------------------

7. Severance

In addition, subject to the required approvals of the Compensation Committee of
the Board of Directors of Vonage Holdings Corp., in the event your employment is
terminated by the Company without “Cause” or by you with “Good Reason”, as
defined below, you will be entitled to severance pay equal to six (6) months of
your then-current base salary and a prorated portion of your TBO, less
applicable withholding, which will be paid by the Company during its regular
payroll cycle over the six month period following your employment termination,
provided you execute (and do not revoke) a Separation Agreement and General
Release.

“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company’s other employees, and
(vii) conviction of a felony or a crime involving moral turpitude.

“Good Reason” means: (i) a material decrease in your base salary; (ii) a
material diminution of your authorities, duties or responsibilities; (iii) the
Company requiring you to be permanently based at any office or location more
than 30 miles from the Holmdel, New Jersey area; (iv) a failure of the Company
to pay material compensation due and payable to you in connection with your
employment; provided, however, that no event or condition described in clauses
(i) through (iv) shall constitute Good Reason unless (x) you give the Company’s
most senior Human Resources employee written notice of your intention to
terminate your employment for Good Reason and the grounds for such termination
within 45 days after the occurrence of the event giving rise to the “Good
Reason” termination and (y) such grounds for termination (if susceptible to
correction) are not corrected by the Company within 30 days of its receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Company has not taken all reasonable steps within such 30 day
period to correct such grounds as promptly as practicable thereafter). If the
Company does not correct the grounds for termination during such 30-day cure
period, your termination of employment for “Good Reason” may become effective
within 30 days after the end of the cure period. Unless otherwise advised by the
Company, you will be expected to perform services for the Company during the
cure period.



--------------------------------------------------------------------------------

8. Miscellaneous

 

  (a) This offer is contingent on: (i) you signing and returning to the Company
the (a) Confidentiality and Innovations Agreement, (b) Non-Compete Agreement,
and (c) Pre-Employment Questionnaire (copies of which are enclosed with this
Offer Letter); and (ii) a successful background check and reference
verification. Your responses to the Pre-Employment Questionnaire may require a
follow-up discussion.

 

  (b) You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company, or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.

 

  (c) This Offer Letter is not an employment contract and does not create an
implied or express guarantee of continued employment. By accepting this offer,
you are acknowledging that you are an employee at-will. This means that either
you or the Company may terminate your employment at any time and for any reason
or for no reason. Upon your acceptance, this Offer Letter will contain the
entire agreement and understanding between you and the Company and supersedes
any prior or contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company,
whether written or oral. The terms of your employment may be amended in the
future.

 

  (d) This Offer Letter shall be interpreted to avoid any penalty sanctions
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions shall not be imposed. You shall be solely
responsible for any tax imposed under section 409A of the Code and in no event
shall the Company have any liability with respect to any tax, interest or other
penalty imposed under section 409A of the Code. Severance pay under this Offer
Letter is intended to comply with the “severance pay” exception to section 409A
of the Internal Revenue Code, to the maximum extent applicable

If section 409A applies to payments under this Offer Letter, this Offer Letter
shall be administered in accordance with section 409A, including the six-month
delay for “specified employees.” Any payments under this Agreement that are
required to be postponed pursuant to section 409A shall be postponed for a
period of six months after termination of employment, as required by section
409A. The



--------------------------------------------------------------------------------

accumulated postponed amount, with interest as described below, shall be paid to
you in a lump sum payment within ten days after the end of the six-month period.
If you die during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of section 409A, with interest, shall be
paid to the personal representative of your estate within 60 days after the date
of your death. If amounts are postponed on account of section 409A, the
postponed amounts will be credited with interest for the postponement period at
the prime rate published in the Wall Street Journal on your termination date.

Distributions upon termination of employment may only be made upon a “separation
from service” as determined under section 409A. Each payment under this Offer
Letter shall be treated as a separate payment for purposes of section 409A. In
no event may, directly or indirectly, designate the calendar year of any payment
to be made under this Offer Letter. All reimbursements and in kind benefits
provided under this Offer Letter shall be made or provided in accordance with
the requirements of section 409A of the Code.

United States law requires all companies to verify an employee’s authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your first day that allows the Company to verify
your work authorization. Enclosed is an Employment Eligibility Verification
(form I-9). Please review the form and bring the appropriate documents required
for employment verification on your start date. You will be asked to complete
the form in the presence of a witness on your start date.

Also enclosed are a Direct Deposit Authorization Form and an Employee
Withholding Allowance Certificate (W-4). Please complete these forms and bring
them with you on your start date.

If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by February 4, 2009. We
are excited at the prospect of your joining the Company, and look forward to
your future contributions.

 

Sincerely,

/s/ Marc Lefar

Marc Lefar

Chief Executive Officer

 

Agreed and Accepted: Name:  

/s/ Theresa Hennesy

  Theresa Hennesy Date:  

1-29-09